EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Blackburn on 3/8/2021.
This application has been amended as follows:
Claim 1 has been replaced with
-- A data sending method, implemented by an apparatus, the method comprising:
determining an interlace scheduled for the apparatus, wherein the interlace is within a bandwidth;
performing clear channel assessment (CCA) channel detection on the interlace without performing CCA channel detection on any other portion of the bandwidth to obtain a channel energy value for the interlace;
determining whether the channel energy value is less than a preset energy threshold; and
sending uplink data to a base station on the interlace in response to the channel energy value for the interlace being less than the preset energy threshold. --


Claim 7 has been replaced with
-- The data sending method of claim 3, wherein determining the interlace comprises obtaining control information from the base station, wherein the control information indicates, to user equipment, the interlace, wherein before performing the CCA channel detection within the detection window of the interlace, the method further comprises determining whether a preset quantity of pieces of the control information are obtained continuously and whether a channel cannot be accessed, and wherein performing the CCA channel detection comprises performing the CCA channel detection within the detection window of the interlace when the preset quantity of pieces of the control information are obtained continuously and the channel cannot be accessed. --


REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 12/16/2020.
Claim(s) 10-20 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-9 and 21-31 is/are currently pending.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Response to Arguments
Applicant’s arguments, see page 9-13, filed 12/16/2020, with respect to the rejection of claims 1-9 and 21-31 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 1-9 and 21-31 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Yerramalli US 20180124790 (cited in Non-Final Rejection dated 11/27/2020), teaches performing LBT over an interlace region (see para. 0081), however the provisional application 62/414,654 does not also teach performing LBT over an interlace region.
A close reference, Papasakellariou US 20180070369, teaches performing CCA where certain RBs can be excluded based on a low power value (see para. 0172)
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-9, the cited prior art either alone or in combination fails to teach the combined features of:

performing clear channel assessment (CCA) channel detection on the interlace without performing CCA channel detection on any other portion of the bandwidth to obtain a channel energy value for the interlace.

As per claim(s) 21-30, the cited prior art either alone or in combination fails to teach the combined features of:

perform clear channel assessment (CCA) channel detection on the interlace without performing CCA channel detection on any other portion of the bandwidth to obtain a channel energy value of the interlace.

As per claim(s) 31, the cited prior art either alone or in combination fails to teach the combined features of:

perform clear channel assessment (CCA) channel detection on the interlace without performing CCA channel detection on any other portion of the bandwidth to obtain a channel energy value of the interlace.


Conclusion


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

 
/M.K.P/Examiner, Art Unit 2464   

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464